In The
                   Court of Appeals
     Sixth Appellate District of Texas at Texarkana
              ______________________________

                    No. 06-11-00135-CV
              ______________________________


EAGLE LANDING HOMEOWNERS ASSOCIATION, INC., Appellant

                               V.

                    DALE LYLES, Appellee




         On Appeal from the Fifth Judicial District Court
                      Cass County, Texas
                   Trial Court No. 09-C-310




          Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION

       Eagle Landing Homeowners Association, Inc., the sole appellant in this case, has filed a

motion seeking to dismiss its appeal. Pursuant to Rule 42.1 of the Texas Rules of Appellate

Procedure, his motion is granted. TEX. R. APP. P. 42.1.

       We dismiss the appeal.



                                            Josh R. Morriss, III
                                            Chief Justice

Date Submitted:       January 25, 2012
Date Decided:         January 26, 2012




                                               2